DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 10/28/2022. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021, 5/20/2022, and 8/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 12/15/2020 is accepted and considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 10-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 10 and 19 recites “identifying a one or more per-party utterance subset in the multi-party call transcript, wherein each per-party utterance subset of the one or more per-party utterances subset comprises a related subset of the plurality of interaction utterances that is associated with an interaction party; generating a plurality of eligible extractive summaries, wherein: (i) each eligible extractive summary comprises a covered subset of the plurality of interaction utterances that complies with one or more optimization constraints, and (ii) the one or more optimization constraints comprise a similarity-based optimization constraint requiring that, in an instance in which the covered subset for a particular eligible extractive summary comprises a particular interaction that is in a particular per-party utterance subset of the one or more per-party utterances subsets, the covered subset for the particular eligible extractive summary further comprises each other interaction utterance that is in any per-party utterance subset of the one or more per-party utterances subsets other than the particular per-party utterance subset that has a threshold-satisfying utterance similarity measure with respect to the particular interaction utterance; for each eligible extractive summary, generating an overall summary utility measure; generating the optimal extractive summary based at least in part on each overall summary utility measure for an eligible extractive summary; and performing one or more summary-based actions based at least in part on the optimal extractive summary.”
The limitation of “identifying…”, “generating…”, and “performing…”, as drafted covers a mental process that “can be performed in the human mind or by a human using a pen and paper.  More specifically, an application of a person viewing a transcript from a conference call between multiple parties, then creating an extractive summaries based on the conversation meeting some constraints or requirements, part of the constraint or requirement being the dialogues exchanges has to be related to a topic, where each segment of the conversation has to meet a threshold (they have to be discussing a related topic), then evaluate the summaries that are generated which satisfies the requirement to determine which ones are the best, with the optimal summary generated based on the evaluation criteria set, and performed one or more of the action discussed in the summary.
This judicial exception is not integrated into a practical application. In particular, independent claims 10 and 19 recite additional elements of “processor”, and/or “memory and/or computer-readable storage media”.  For example, in [0055] of the as filed specification, there is description of using a general purpose computer.  As such, a general purpose computer would contain a processor, memory and computer-readable storage media.  In [0060] of the as filed specification, a description of conventional memory and tangible storage device is also mentioned.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as described. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the additional limitations in the claims noted above are directed towards insignificant solution activity. Thus, the claims are not patent eligible.
With respect to claims 2, 11 and 20, the claim relates to wherein the one or more optimization constraints further comprise a content word coverage constraint requiring that, in an instance in which the covered subset for a particular eligible extractive summary comprises a particular interaction utterance having one or more per- utterance content words, then the covered subset for the particular eligible extractive summary should comprises all of the one or more per-utterance content words.  This reads on a keyword coverage requirement for the generated summary, such that if a particular segments of the conversation contains certain keyword or phrase relating to the topic of discussion, then the generated summary should contain such keyword or phrase.  There are no additional limitations that would make this claim eligible.  
  With respect to claims 3 and 12, the claim relates to wherein the one or more optimization constraints further comprise an utterance coverage constraint requiring that, in an instance in which the covered subset for a particular eligible extractive summary comprises a particular covered content word, the covered subset for the particular eligible extractive summary further comprises at least one interaction utterance of the plurality of interaction utterances that is associated with the particular covered content words. This reads on a utterance coverage requirement, that if the generated summary contains certain keyword or phrases, then such keyword or phrase should originate from at least one segment of interaction from the  parties to the conversation.  There are no additional limitations that would make this claim eligible.  
  Regarding claims 4 and 13, the claims relate to wherein the one or more optimization constraints further comprise a party coverage constraint requiring that each covered subset for an eligible extractive summary comprises at least one interaction utterance from each per-party utterance subset.  This reads on a requirement that the generated extractive summary should contain content of discussion from each parties to the conversation.  There are no additional limitations that would make this claim eligible.  
 Regarding claim 5 and 14, the claim relates to wherein the one or more optimization constraints further comprise a party size constraint requiring that each covered subset for an eligible extractive summary comprises a below- threshold count of interaction utterances from each per-party utterance subset.  This reads on a human verifying or checking that no parties to the conversation should contain more than a certain number of segments relating to the topic of discussion.  There are no additional limitations that would make this claim eligible.  
  Regarding claim 6 and 15, the claim relates to for each interaction utterance of the plurality of interaction utterances that is in the covered subset for the eligible extractive summary, generating an information quality measure and a linguistic quality measure and generating the overall summary utility measure based at least in part on each information quality measure for an interaction utterance of the plurality of interaction utterances that is in the covered subset for the eligible extractive summary and each linguistic quality measure for an interaction utterance of the plurality of interaction utterances that is in the covered subset for the eligible extractive summary.  This reads on human checking the segments of the conversation used to generate summaries for informational and linguistic quality measurement, which could be done by using the human brain to evaluate how informative and grammatically correct the segments are.   There are no additional limitations that would make this claim eligible.  
  Regarding claim 7 and 16, the claim relates to wherein generating the information quality measure for an interaction utterance of the plurality of interaction utterances comprises: generating a graph representation of the one or more per-utterance content words that are associated with the interaction utterance; for each per-utterance content word of the one or more per-utterance content words that is associated the interaction utterance: generating a neighboring subset of the one or more per-utterance content words based at least in part on the graph representation, and generating a per-word the information quality measure based at least in part on each per-utterance content word of the one or more per-utterance content words that is in the neighboring subset of the per-utterance content word; and generating the information quality measure based at least in part on each per-word information quality measure for a per-utterance content word of the one or more per-utterance content words that is associated with the interaction utterance.  This reads on a human generating a word graph of the one or more keyword or phrases, also generating an adjacent subset of the one or more keyword or phrases based on the graph representation, and evaluate each keyword or phrases regarding their informativeness and linguistic qualities.  There are no additional limitations that would make this claim eligible.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Patent Application Publication No.: US 20210375289 A1) hereinafter as Zhu, in view of applicant supplied reference, Feng et al. (US Patent Application Publication No: US 20210334469 A1) hereinafter as Feng, and further in view of Vanetik et al. (Vanetik, N., Litvak, M., Churkin, E., & Last, M. (2020). An unsupervised constrained optimization approach to compressive summarization. Information Sciences, 509, 22-35.) hereinafter as Vanetik.  
Regarding claim 1, Zhu discloses: 1. A computer-implemented method for generating an optimal extractive summary of a multi-party interaction transcript comprising a plurality of interaction utterances using natural language processing ([0467] Since a meeting consists of utterances from different participants, it naturally forms a multi-turn hierarchy. Thus, a hierarchal structure of the summarization model follows the multi-turn hierarchy of the meeting transcription.)
the computer-implemented method comprising: identifying a one or more per-party utterance subset in the multi-party call transcript, wherein each per-party utterance subset of the one or more per-party utterances subset comprises a related subset of the plurality of interaction utterances that is associated with an interaction party ([0465] In some embodiments, the input to the summarization model 148 also includes data extracted from one or more user profiles 162 generated by the profile attribution model 149, wherein each turn is associated to a user profile 162.  [0521] In some embodiments, the electronic content 804 is associated with audio and visual data collected from a meeting in which the contributing entities 802 are meeting participants. A sub-portion of electronic content is identified (e.g., identify portion 806) and selected for determining whether or not the sub-portion should be attributed to a user profile (e.g., attribute? 810).); 
generating a plurality of eligible extractive summaries ([0520] In some embodiments, once the sub-portion(s) of the electronic content are attributed and/or the user profile are tagged, the computing system generates output based at least in part from the user profiles and attributed content, the output comprising at least one of a meeting summary (e.g., summaries 158 and/or summary 158A) generated by a machine learning summarization model (e.g., summarization model 148) that summarizes content of the post-processed transcription and one or more user profiles or a template (e.g., templates 160, generated templates 146A, 146B, 146C, 146D, and/or populated template 160A), wherein the template is generated (and/or populated) at least in part from the post-processed transcription (act 340) and one or more user profiles.  [0497] Summaries (e.g., summaries 158, abstractive summary 158A, summary 514) are able to be evaluated based on several criteria or metrics, wherein a post-processing is applied to the transcription and/or the summary output until a certain level or threshold of each criteria is reached. In some embodiments, the summaries are evaluated for readability and relevance. Readability is a measurement of how fluent the summary language is, including word and grammatical error rate and ratio of coherent to incoherent phrases. Relevance measures how well the summary sums up the main ideas of the meeting. Ultimately, the fewer errors that exist in the original transcription, the more readable and relevant the summary will be.)
generating the optimal extractive summary based at least in part on each overall summary utility measure for an eligible extractive summary ([0484] During the training of the model, techniques are employed to minimize the cross entropy. In some embodiments, a teacher-forcing is used during decoder training (i.e., the decoder takes the ground-truth summary tokens as input). During inference, a beam search is used to select the best candidate. The search starts with the special token <BEGIN> (e.g., token 432A). A common trigram blocking is also used during beam search, if a candidate work creates a trigram that already exists in the previously generated sequence of the beam, wherein the model forcibly sets the word's probability to zero. Finally, the summary with the highest average log-likelihood per token is selected as the final output of the summarization model.);

Zhu does not explicitly, but Feng discloses: wherein: (i) each eligible extractive summary comprises a covered subset of the plurality of interaction utterances that complies with one or more optimization constraints ([0028] Summarization sub-module 234 of summarization module 230 predicts summary labels by determining a budget, computing the similarity between an i-th turn and the query, and optimizing a result with maximum marginal relevance (MMR), integer linear programming (ILP) and/or sequential minimal optimization (SMO), as will be further explained below. More particularly, summarization sub-module 234 determines a budget (e.g., a number of dialog turns to be included in the output summarization or dialog summary 206 in FIG. 2A), then computes the similarity between an i-th turn and the query that is optimized with MMR/ILP/SMO for determining the inclusion or exclusion of a turn.),
and (ii) the one or more optimization constraints comprise a similarity-based optimization constraint requiring that, in an instance in which the covered subset for a particular eligible extractive summary comprises a particular interaction that is in a particular per-party utterance subset of the one or more per-party utterances subsets, the covered subset for the particular eligible extractive summary further comprises each other interaction utterance that is in any per-party utterance subset of the one or more per-party utterances subsets other than the particular per-party utterance subset that has a threshold-satisfying utterance similarity measure with respect to the particular interaction utterance ([0028] Summarization sub-module 234 of summarization module 230 predicts summary labels by determining a budget, computing the similarity between an i-th turn and the query, and optimizing a result with maximum marginal relevance (MMR), integer linear programming (ILP) and/or sequential minimal optimization (SMO), as will be further explained below. More particularly, summarization sub-module 234 determines a budget (e.g., a number of dialog turns to be included in the output summarization or dialog summary 206 in FIG. 2A), then computes the similarity between an i-th turn and the query that is optimized with MMR/ILP/SMO for determining the inclusion or exclusion of a turn.  [0031] In FIG. 2B, document 252 is an example of a document from corpus 204 (FIG. 2A), while text graph 254 is generated from document 252 using k-core decomposition, as mentioned above, and used to compose an aggregated query 256. Document-based queries are used for searching dialog turns with high semantic similarity to a given query. Those turns are labeled as information-management turns, i.e., they are identified as to be included in dialog summary 258. [0003] The method computes a relevance value of an utterance with respect to completing the task using the one or more identified concepts. The method removes the utterance from a dialog model to be used for completing the task when the relevance value of the utterance is below a given threshold value.  Also see [032-034]);
and performing one or more summary-based actions based at least in part on the optimal extractive summary ([0033] Methodology 300 generates an automated conversational system to assist a user in completing a task. As shown, step 302 identifies one or more concepts from a document, wherein the document comprises information on completing a task.).
Zhu and Feng are considered analogous art because they are both in the related art of summary generation. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zhu to combine the teaching of Feng, to incorporate one or more optimization constraints …, and that has a threshold-satisfying utterance similarity measure with respect to the particular interaction utterance, because the combination of the disclosures would improve task completion efficiency in a dialog system (Feng, summary).

Zhu in view of Feng does not explicitly, but Vanetik discloses: for each eligible extractive summary, generating an overall summary utility measure [sect 1] Compressive summarization aims at overcoming this limitation by compiling summaries from compressed sentences composed of strictly relevant information [2] . The main contribution of our work is combining sentence compression and summarization-oriented optimization in or- der to preserve both informativeness and grammatical correctness of the summary sentences. In our model, sentence com- pression is driven by a summarization weighting scheme unlike general sentence compression, where salient parts of a sentence can be omitted. This is because we determine informativeness and importance of sentences and sentence parts at the document- and document set-level, whereas sentence compression is usually performed at the sentence level only. Our method tackles this challenge by performing these two tasks together.);  Also see section 3.1 and sect 5 and 5.1
Zhu, Feng and Vanetik are considered analogous art because they are all in the related art of summary generation. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zhu, in view of Feng to combine the teaching of Vanetik, to incorporate generating an overall summary utility measure, because the combination of the disclosures would save cost while improving coverage of the compressed sentence and also preserving readability (Vanetik, Conclusion and future work).

	Regarding claim 4, Zhu in view of Feng, and further in view of Vanetik discloses: The computer-implemented method of claim 1, 
	Zhu additionally discloses: further comprising: wherein the one or more optimization constraints further comprise a party coverage constraint requiring that each covered subset for an eligible extractive summary comprises at least one interaction utterance from each per-party utterance subset ([0489] Attention will now be directed to FIG. 5, which illustrates one example of a user interface 510 displaying a portion of a meeting transcription 512 and corresponding portion of a summary 514 generated by a summarization model (e.g., summarization model 148 and/or neural network 400). As shown in FIG. 5, the meeting transcript 512 includes a plurality of turns (e.g., 162 turns) corresponding to a plurality of speakers associated with a plurality of roles (e.g., marketing expert ‘ME’, program manager ‘PM’, industrial designer ‘ID’). The summary 514 includes 21 abstractive sentences, including keywords identified in the meeting transcript 512 (e.g., LCD screen, corporate image, plastic). For example, “Then, a surprisingly great deal of people w indicated that an LCD screen in the remote control would be preferred.” Is summarized by “He discussed the user requirements to include a remote, and discussed how to include in an LCD screen.”
Regarding claim 13, although different in scope from claim 4, they recite elements of the computer-implemented method of claim 4 as an apparatus.  Thus, the analysis in rejecting claim 4 is equally applicable to claim 13.

Regarding claim 10, Zhu discloses: An apparatus for generating an optimal extractive summary of a multi-party interaction transcript comprising a plurality of interaction utterances using natural language processing, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: ([0554] A “network” (e.g., network 130 of FIG. 1) is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a transmission medium. Transmissions media can include a network and/or data links which can be used to carry, or desired program code means in the form of computer-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer. Combinations of the above are also included within the scope of computer-readable media.)
As for the rest of the elements of the claim, they recite the same elements as claim 1, therefore the rationale in rejecting claim 1 also applies to claim 10.

Regarding claim 19, Zhu discloses: A computer program product for generating an optimal extractive summary of a multi- party interaction transcript comprising a plurality of interaction utterances using natural language processing, the computer program product comprising at least one non-transitory computer- readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to: ([0554] A “network” (e.g., network 130 of FIG. 1) is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a transmission medium. Transmissions media can include a network and/or data links which can be used to carry, or desired program code means in the form of computer-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer. Combinations of the above are also included within the scope of computer-readable media.) 
As for the rest of the elements of the claim, they recite the same elements as claim 1, therefore the rationale in rejecting claim 1 also applies to claim 19.

Claims 2-3, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Feng, further in view of Vanetik, and furthermore in view of applicant supplied reference, Khafizov et al. (US patent Application Publication No: US 20220030110 A1) hereinafter as Khafizov.
Regarding claim 2, Zhu in view of Feng, further in view of Vanetik, discloses: The computer-implemented method of claim 1,  Zhu in view of Feng, and further in view of Vanetik does not explicitly, but Khafizov discloses: wherein the one or more optimization constraints further comprise a content word coverage constraint requiring that, in an instance in which the covered subset for a particular eligible extractive summary comprises a particular interaction utterance having one or more per- utterance content words, then the covered subset for the particular eligible extractive summary should comprises all of the one or more per-utterance content words [0006] FIG. 5 is a drawing showing an exemplary agent summary paragraph having keywords annotated with highlighting; [0013] Further to FIG. 1, transcript generator 130 may forward the transcripts 135 to text/language processor 140. Text/language processor 140 may operate on received transcripts 135 to perform various natural language tasks, such as, for example, segmentation (e.g., applying punctuation), topic modeling, promise determination, sentiment analysis and summarization of dialog. In an embodiment, text/language processor 140 may generate summary paragraphs 145 that, may be annotated with keywords, and split into multiple paragraphs corresponding to an agent summary paragraph and/or a customer summary paragraph.).
Zhu, Feng, Vanetik, and Khafizov are considered analogous art because they are all in the related art of summary generation. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zhu, in view of Feng, and further in view of Vanetik to combine the teaching of Khafizov, to incorporate content word coverage constrain requiring that…eligible extractive summary should comprise all of the one or more per-utterance content words, because the combination of the disclosures may identify key phrases to ease the identification topics and what promises were extended to the customer during the call (Khafizov, [0011]).

Regarding claims 11 and 20, although different in scope from claim 2 and each other, they recite elements of the computer-implemented method of claim 2 as an apparatus and computer program product respectively.  Thus, the analysis in rejecting claim 2 is equally applicable to claims 11 and 20.

Regarding claim 3, Zhu in view of Feng, further in view of Vanetik, discloses: The computer-implemented method of claim 1,  Zhu in view of Feng, and further in view of Vanetik does not explicitly, but Khafizov discloses: wherein the one or more optimization constraints further comprise an utterance coverage constraint requiring that, in an instance in which the covered subset for a particular eligible extractive summary comprises a particular covered content word, the covered subset for the particular eligible extractive summary further comprises at least one interaction utterance of the plurality of interaction utterances that is associated with the particular covered content words ([0013] The summary paragraphs may be produced, for example, using an extractive summarization approach which can be based on determining terms of interest belonging to distinct subject classes, and assigning frequency related weights to emphasize the terms of interest in received transcripts 135. The frequency related weights associated with the terms of interest may subsequently be used to determine weights of sentences in received transcripts 135. The summary paragraph may be generated using sentences extracted from received transcripts 135 based on the aforementioned weights of sentences.).
Zhu, Feng, Vanetik, and Khafizov are considered analogous art because they are all in the related art of summary generation. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zhu, in view of Feng, and further in view of Vanetik to combine the teaching of Khafizov, to incorporate an utterance coverage constraint requiring that … at least one interaction utterance of the plurality of the interaction utterances that is associated with the particular covered content words, because the combination of the disclosures may identify key phrases to ease the identification topics and what promises were extended to the customer during the call (Khafizov, [0011]).

Regarding claim 12, although different in scope from claim 3, they recite elements of the computer-implemented method of claim 3 as an apparatus.  Thus, the analysis in rejecting claim 3 is equally applicable to claims 12.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Feng, further in view of Vanetik, and furthermore in view of Asthana et al. (US patent Application Publication No: US 20220109585 A1) hereinafter as Asthana.
Regarding claim 5, Zhu in view of Feng, further in view of Vanetik, discloses: The computer-implemented method of claim 1,  Zhu in view of Feng, and further in view of Vanetik does not explicitly, but Asthana discloses: wherein the one or more optimization constraints further comprise a party size constraint requiring that each covered subset for an eligible extractive summary comprises a below- threshold count of interaction utterances from each per-party utterance subset ([0033] In an embodiment, meeting notes summary program 106 determines whether the number of phrases with the highest frequency exceeds a pre-defined threshold quantity of highlighted phrases. In the embodiment, meeting notes summary program 106 may drop off some of the highlighted phrases based on pre-defined criteria. For example, if the threshold number of phrases is ten and the highest frequency is three, and the number of phrases with a frequency of three is twelve, then meeting notes summary program 106 eliminates two of the phrases based on, for example, the historical note taking of a participant which indicates the participant highlights most of the text.).
Zhu, Feng, Vanetik, and Asthana are considered analogous art because they are all in the related art of summary generation. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zhu, in view of Feng, and further in view of Vanetik to combine the teaching of Asthana, to incorporate a party size constraint requiring that … below threshold count of interaction utterances from each per-party utterance subset of the one or more per-party utterance subsets, because the combination of the disclosures would improve accuracy and efficiency in summary generation (Asthana, [0063]).

Regarding claim 14, although different in scope from claim 5, they recite elements of the computer-implemented method of claim 5 as an apparatus.  Thus, the analysis in rejecting claim 5 is equally applicable to claims 14.

Claims 6-9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Feng, further in view of Vanetik, and furthermore in view of applicant supplied reference, Banerjee et al. (Banerjee, S., Mitra, P., & Sugiyama, K. (2015, June). Multi-document abstractive summarization using ilp based multi-sentence compression. In Twenty-Fourth International Joint Conference on Artificial Intelligence.) hereinafter as Banerjee.

Regarding claim 6, Zhu in view of Feng, further in view of Vanetik, discloses: The computer-implemented method of claim 1,  Zhu in view of Feng, and further in view of Vanetik does not explicitly, but Banerjee discloses: wherein generating the overall summary utility measure for an eligible extractive summary comprises: for each interaction utterance of the plurality of interaction utterances that is in the covered subset for the eligible extractive summary, generating an information quality measure and a linguistic quality measure	 ([sect 4.2] …, we integrate linguistic quality and informativeness to select the best sentences in the summary using our ILP based approach.  Please see section 3, subheading: Best Path Selection, Informativeness, Linguistic Quality and ILP Formulation for detail information.)
and generating the overall summary utility measure based at least in part on each information quality measure for an interaction utterance of the plurality of interaction utterances that is in the covered subset for the eligible extractive summary and each linguistic quality measure for an interaction utterance of the plurality of interaction utterances that is in the covered subset for the eligible extractive summary ([sect 1] Further, manual evaluation by human judges shows that our technique produces summaries with acceptable linguistic quality and high informativeness.  Also see table 2, sect 4.3).
Zhu, Feng, Vanetik, and Banerjee are considered analogous art because they are all in the related art of summary generation. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Zhu, in view of Feng, and further in view of Vanetik to combine the teaching of Banerjee, to incorporate for each interaction utterance of the plurality of interaction utterance…, generating an information quality measure and a linguistic quality measure, and generating overall summary utility measure based…information quality measure…, and each linguistic quality measures....that is in the covered subset of the eligible extractive summary, because the combination of the disclosures would outperform recent abstractive summarization technique (Banerjee, Abstract).

Regarding claim 7, Zhu in view of Feng, further in view of Vanetik, and furthermore in view of Banerjee, discloses: The computer-implemented method of claim 6,  Banerjee further discloses: wherein generating the information quality measure for an interaction utterance of the plurality of interaction utterances comprises: generating a graph representation of the one or more per-utterance content words that are associated with the interaction utterance ([Sect 3, S2: Summary Sentence Generation] In order to generate a one-sentence representation from a cluster of redundant sentences, we use multi-sentence compression. We generate multiple sentences from a cluster using a word-graph, … Also see Fig.2.  Content words are discussed in S2 Summary Sentence Generation.);
for each per-utterance content word of the one or more per-utterance content words that is associated the interaction utterance: generating a neighboring subset of the one or more per-utterance content words based at least in part on the graph representation, and generating a per-word the information quality measure based at least in part on each per-utterance content word of the one or more per-utterance content words that is in the neighboring subset of the per-utterance content word ([Sect 3, S2: Summary Sentence Generation] Each sentence is connected to dummy start and end nodes to mark the beginning and ending of the sentences. The vertices or nodes are the words along with the parts-of-speech (POS) tags. We connect adjacent words in the sentences with directed edges. Once the first sentence is added, words from the following sentences are mapped onto a node in the graph provided that they have exactly the same word form and the same POS tag. The sequence of rules used for the word-graph construction is as follows: Content words are added for which there are no candidates in the existing graph, Content words for which multiple mappings are possible or such words that occur more than once in the sentence, Stopwords. The context of the words are taken into consideration if multiple mappings are possible, and the word is mapped to that node that has the highest directed context.  Also see sect 3, Best Path Selection.);
and generating the information quality measure based at least in part on each per-word information quality measure for a per-utterance content word of the one or more per-utterance content words that is associated with the interaction utterance ([sect 3, Informativeness] In principle, we can use any existing method that computes the importance of a sentence to define Informativeness. In our model, we use TextRank scores [Mihalcea and Tarau, 2004] to generate an importance value of a sentence within a cluster. TextRank creates a graph of words from the sentences. The score of each node in the graph is calculated as shown in Equation (2): ... where Vi represents the words, adj(Vi) denotes the adjacent nodes of Vi and d is the damping factor set to 0.85. The computation converges to return final word importance scores. The informativeness score of a path (I(pCji )) is obtained by adding the importance scores of the individual words in the path.).

Regarding claim 8, Zhu in view of Feng, further in view of Vanetik, and furthermore in view of Banerjee, discloses: The computer-implemented method of claim 6,  Banerjee further discloses: wherein: generating the linguistic quality measure for an interaction utterance of the plurality of interaction utterances comprises is generated based at least in part on a probability aggregation measure, and the probability aggregation measure is generated based a per-sequence probability for each n-gram word sequence of a group of n-gram word sequences that are associated with the interaction utterance ([sect 3] Linguistic Quality: In order to compute Linguistic quality, we use a language model. More specifically, we use a 3-gram (trigram) language model that assigns probabilities to sequence of words. As can be seen from Equation (4), we obtain the conditional probability of different sets of 3-grams in the sentence. The scores are combined and averaged by L, the number of conditional probabilities computed. The LL(w1;w2; : : : ;wq) scores are negative; with higher magnitude implying lower readability. Therefore, in Equation (3), we take the reciprocal of the logarithmic value with smoothing to compute LQ(pCji ). In our experiments, we used a 3-gram model that is trained on the English Gigaword corpus1.  Please see equation 3 and 4 under subheading Linguistic Quality.).

Regarding claim 9, Zhu in view of Feng, further in view of Vanetik, and furthermore in view of Banerjee, discloses: The computer-implemented method of claim 8,  Banerjee further discloses: where the group of n-gram word sequences comprise a group of trigram word sequences ([sect 3] Linguistic Quality: In order to compute Linguistic quality, we use a language model. More specifically, we use a 3-gram (trigram) language model that assigns probabilities to sequence of words.).

Regarding claims 15-18, although different in scope from claims 6-9, they recite elements of the computer-implemented method of claims 6-9 as an apparatus.  Thus, the analysis in rejecting claim 6-9 is equally applicable to claims 15-18 respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant supplied reference, Othmer et al. (US Patent Application Publication No: US 20190042645 A1) hereinafter as Othmer.  Othmer discloses a method and system for generating an audio summary.  “[0007] The audio summaries may include a variety of functions. The audio summaries may summarize a call automatically with a subject, a number of participants, and topics discussed. The audio summaries may include the ability to click on topics and listen to underlying audio. The text or the full file of the audio summaries may be shared. The audio summaries may be searchable via text or voice. Searching the audio summaries may produce a list of previous calls or people on the calls that contain the searched item or items. The audio summaries may be phonetically searchable. Voice search may become more accurate when the speaker is looking for something that the speaker said during the call. A party with the app may share recordings of calls with parties that do not have the app. Audio summaries may include the ability to speak specific tags or voice commands to explicitly mark parts of the call such as, for example, To-Do, Summary, Decision, Follow-up. During calls, the app may be used to insert bookmarks which may then be utilized when reviewing the corresponding audio summaries.”  
Applicant supplied reference, Wu et al. (US Patent Application Publication No: US 20220108086 A1) hereinafter as Wu.  Wu teaches a method and system for generating coarse to fine dialogue summarization using a generative language model trained using the summary draft. “[0039] In some embodiments, parser 240 may determine key phrases in dialogue conversation history 140. Parser 240 may be a neural network and may be a constituency parser. Parser 240 may receive dialogue segment 212 from dialogue conversation history 140 and segment summaries 214 from training summary 209. In some embodiments, parser 240 may parse each dialogue turn in dialogue segments 212 and each segment summary 214 in training summary 209 into one or more parsing trees. Parser 240 may then identify the longest common sub-sequence, if any, in the parsing trees between each dialogue turn in dialogue segments 212 and each segment summary in segment summaries 214. If parser 240 identifies the longest common sub-sequence, the longest common sub-sequence becomes a key phrase or key phrase(s) for the dialogue turn. The key phrase(s) are included in summary draft 250 next to the label for action category for the corresponding dialogue turn. Notably, not every dialogue turn may contain key phrases, in which case the key phrase in summary draft 250 may be left empty or blank.”
Applicant supplied reference, Embar et al. (US Patent Application Publication No: US 20220068279 A1) hereinafter as Embar.  Embar teaches a method and apparatus of generating dialog summary, especially applying highlighting to key terms, words and phrases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        
/HUYEN X VO/Primary Examiner, Art Unit 2656